Citation Nr: 1029171	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an acquired psychiatric condition, to include 
PTSD and depression.

3.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims file.  During the hearing, 
he submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

With regard to the Veteran's claim of service connection for 
depression and his reopened claim of service connection for PTSD, 
the Board is cognizant of the recent decision of the U.S. Court 
of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In Clemons, the Court found that the Board erred in 
not considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Both the newly-reopened claim of service connection for PTSD and 
the more recent claim of service connection for depression are 
acquired psychiatric conditions.  In light of Clemons, the Board 
has recharacterized the Veteran's claims as one for service 
connection for an acquired psychiatric disorder, to include PTSD 
and depression.  This change is reflected on the title page.

The issues of entitlement to an evaluation in excess of 10 
percent for posttraumatic headaches and entitlement to an 
acquired psychiatric condition, to include PTSD and depression 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In a November 1999 rating decision, the RO denied service 
connection for PTSD.  That decision was not appealed.

2. The evidence added to the claims file since that November 1999 
decision raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted and so the claim 
of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Board is reopening the claim for service connection for a 
right knee condition, there is no need to discuss compliance with 
VA duties to notify and assist the claimant, found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 
Vet. App. 1 (2006), concerning the attempt to reopen this claim.  
The Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been accomplished.

New and Material Evidence

The RO denied service connection for a right knee condition in a 
November 1999 rating decision.  The Veteran did not file a timely 
appeal and that decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is newly submitted evidence that relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  At the time of the November 1999 rating 
decision, the evidence of record consisted of service treatment 
records and VA treatment records from May 1998 to March 1999.  
This decision denied service connection for PTSD because the 
record did not contain a diagnosis of PTSD or evidence adequate 
to establish that a stressful experience occurred.  Thus the 
newly-submitted evidence must relate to these unestablished 
facts.  The Board also notes that under Clemons, a diagnosis for 
an acquired psychiatric condition other than PTSD would also be 
sufficient to reopen the claim under the broader 
characterization.

Evidence received since November 1999 consists of: VA treatment 
records from March 1999 to October 2008, private treatment 
records from July 2007, the Veteran's various statements related 
to his in-service stressor, newspaper articles related to the 
June 4, 1971, bank robbery, the May 2008 statement from the 
mother of the Veteran's children, and the Veteran's brother's May 
2010 statement.

To the extent that the VA treatment records post-date the last 
rating decision, they satisfy the new requirement, as does the 
private treatment record.  With regard to the material 
requirement, these records contain a diagnosis of depression in 
May 2006 and a diagnosis of PTSD as of September 2006.  Thus 
these records are material with regard to that unestablished 
fact.

The remaining unestablished fact is the claimed in-service 
stressor.  According to VA treatment records from October 2006, 
the Veteran claimed that his PTSD stemmed from his combat 
experience in Vietnam.  The Veteran's service records, including 
his DD-214, show neither service in the Republic of Vietnam nor 
any medals or decorations that would indicate combat experience.  
Alternately, the Veteran has claimed his involvement in combating 
communist guerrillas who were robbing a bank in the Philippines 
and the resulting exchange of gunfire formed his in-service 
stressor.  In furtherance of this claim, he has submitted several 
statements and newspaper articles that describe the event thereby 
verifying the June 4, 1971, bank robbery.  The Veteran arrived in 
the Philippines at Clark Air Force Base on June 3, 1971.  
However, the Veteran's service personnel records indicate that he 
did not arrive at Sangley Point until June 6, 1971, two days 
after the bank robbery.  This is in direct conflict with the 
Veteran's account of being asked to take up arms during the bank 
robbery itself.  Thus these claimed stressors are at odds with 
the objective evidence of record and have not been verified.

VA treatment records from April 2007 suggest a third potential 
in-service stressor, specifically that the Veteran was fired upon 
while patrolling the sea wall at the Marine Base in the 
Philippines (Sangley Point).  The Veteran's service records 
reflect a primary duty of guard during his time at Sangley Point.  
Recently, the evidentiary standards for establishing an in-
service stressor related to a veteran's fear of hostile military 
activity have been modified so that, absent clear and convincing 
evidence to the contrary, a claimed stressor that is deemed by a 
VA psychologist or contract equivalent to be sufficient to 
support a diagnosis of PTSD and is consistent with the places, 
types, and circumstances of the Veteran's service may be 
established based on the Veteran's lay testimony alone.  See 
Final Rule, 75 Fed. Reg. 39,843-52 (2010).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Thus, the Veteran's account of what transpired 
during his patrol of the sea wall is sufficient to reopen the 
claim.

The Board also acknowledges the October 2007 treatment note which 
stated that the VA psychiatrist had reviewed news clipping with 
the Veteran regarding the shooting at his residence and was 
persuaded that this event occurred.  This shooting at the 
Veteran's residence post-dates his service and is therefore 
irrelevant and immaterial.  Similarly, the statements from the 
mother of the Veteran's children and his brother detail his 
symptoms after service, but do not contain a diagnosis or 
confirmation of the claimed in-service stressor.  Therefore, they 
are not material for the purposes of reopening this claim.

Consequently, because there is evidence which contains a 
diagnosis of PTSD and confirms that the Veteran served as a guard 
at Sangley Point, the new evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  
Therefore, the Board finds that the Veteran's attempt to reopen 
his claim of entitlement to service connection for PTSD is 
successful.


ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD is reopened.


REMAND

Acquired Psychiatric Conditions

The record contains diagnoses of PTSD and depression.  The 
diagnosis of PTSD has been attributed to several claimed 
stressors, several of which are directly contradicted by the 
objective evidence.  One claimed stressor, his fear of being shot 
at while on patrol of the sea wall in Sangley Point, remains 
viable.  VA treatment records link this stressor in conjunction 
with the discredited account of participation in the military 
response to the June 4, 1971, bank robbery, and unsupported 
reports of hospitalization for psychiatric observation to the 
Veteran's current PTSD.  The Veteran's service treatment records 
show hospitalization for seizures and headaches at the time in 
question.  As much of the history upon which that link was based 
has been discredited or contradicted by the objective evidence, a 
new examination and opinion that focus on any link between the 
Veteran's fear of hostile military activity while on guard duty 
along the sea wall at Sangley Point and his current psychiatric 
condition is necessary.  If this stressor is deemed insufficient 
for the purposes of establishing a diagnosis of PTSD, the 
examiner is asked to address whether any other acquired 
psychiatric condition, to include depression, can be attributed 
to the Veteran's military service.
	
Headaches

The current level of disability is paramount in a claim for an 
increased disability rating.  The most recent VA medical 
examination for the Veteran's service connected posttraumatic 
headaches was performed in October 2007, nearly three years ago.  
At his May 2010 hearing, the Veteran testified that he suffered 
from headaches approximately three times a week and missed at 
least one day a week from work as a result.  He stated that this 
condition had worsened since his October 2007VA medical 
examination.  Thus, the evidence received since that October 2007 
examination suggests that his headache condition may be getting 
worse.  Again, this last examination was nearly three years ago 
and the Board believes another VA examination is warranted to 
determine the current level of disability.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for 
a VA psychiatric examination to determine the 
nature and etiology of any acquired 
psychiatric disability found to be present; 
and to determine if the Veteran's meets the 
criteria for PTSD and, if so, whether such is 
linked to the Veteran's fear of being shot at 
while on patrol of the sea wall at Sangley 
Point.  The RO/AMC must inform the VA 
examiner of this claimed in-service stressor 
and forward the claims folder in its entirety 
to that examiner for review in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims folder.  The psychiatric 
examination must include a review of the 
Veteran's complete history and current 
complaints, as well as a comprehensive mental 
status evaluation and any test deemed as 
necessary.

The examiner must offer an opinion addressing 
the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least 
as likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
causally linked to the Veteran's fear of 
being shot while patrolling the sea wall 
at Sangley Point?  The examiner is 
instructed to provide an opinion on a 
causal link between this stressor alone 
and the Veteran's current psychiatric 
condition without regard to any other 
claimed stressors.

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, such 
as depression, and; if so, please specify 
the diagnosis (or diagnoses).  Is it at 
least as likely as not (50 percent or 
greater probability) that any current 
diagnosis of a psychiatric disorder, other 
than PTSD, had its onset during service; 
or was such a disorder caused by any 
incident or event that occurred during 
service, to the include the Veteran's fear 
of being shot while patrolling the sea 
wall at Sangley Point while on active 
duty?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against a causal relationship.

The examiner is requested to answer 
question posed with the use of the "as 
likely," "more likely," or "less 
likely" language.  The examiner is also 
asked to provide the rationale used in 
formulating his or her opinion in the 
written report.

2.  The RO should schedule the Veteran for a 
VA examination by an examiner with 
appropriate expertise for the purpose of 
determining the nature and extent of his 
posttraumatic headaches.  The claims folder 
must be made available to and reviewed by the 
examiner.  All tests deemed necessary should 
be conducted.  All findings and conclusions 
should be set forth in a legible report.  The 
report should set forth all objective 
findings regarding headaches, including 
frequency and duration.  A complete rationale 
for any opinion expressed should be provided.

3.  After the above development is completed, 
readjudicate the claims on appeal.  If any of 
the benefits sought are denied, provide the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


